DICK. District Judge.
After careful consideration of the question of law presented in this case, I concur in the opinion so well expressed by the Register, and affirm the orders which he has made. The evident intent of congress in passing the amendatory acts referred to by the register was to give bankrupts the full benefit of the homestead and exemption laws existing in a state when questions affecting such legal rights are to be considered and determined by a court of bankruptcy. The homestead estate of the bankrupt in this case was allotted and its value ascertained and fixed in the manner prescribed by the state laws upon such subjects. Those laws furnished the excepting creditors a plain and direct mode of proceeding for setting aside the allotment of the homestead estate for excess of value. As they had an opportunity for having a day in court for asserting their rights, they cannot avoid the consequence of their laches by resorting to a different forum. The courts of the United States usually recognize and. observe the rights of parties as ascertained and adjudicated in the tribunals of the state where such federal courts are held. Where fraud, complicity, or irregularity are alleged and established by proper special proceedings, the allotment of homestead may be set aside in the state courts, and in such cases similar relief will be furnished by a court of bankruptcy. Fraud vitiates the most solemn judicial proceedings, and a judgment or decree is clearly impeachable on the ground of fraud and deception practiced on the court, and the law furnishes adequate and ample remedies in such matters. Mere excess of value in the allotment of a homestead is not fraud, and to successfully impeach such proceedings it must be shown that the debtor by some fraudulent representation or deception, or by complicity with the appraisers, procured such excessive allotment. The value of an estate is a question of fact generally depending upon circumstances which are apparent to the public, and an excessive valuation may be clearly shown by proper evidence. As no fraud is alleged in this case, the allotment of the homestead under the state law is valid, and the estate did not vest in the assignee, and was properly designated and set apart by him in the certificate of exempted property.
The cost of these proceedings must be taxed against the excepting creditors.